ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-428, concluding that PATRICIA N. ADELLE of POMPTON PLAINS, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of three months for violating RPC 4.4 (representing a client, using means that have no substantial purpose other than to embarrass, delay or burden a third person), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving deceit, or misrepresentation), and good cause appearing;
It is ORDERED that PATRICIA N. ADELLE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 1, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.